Citation Nr: 0210903	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-18 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Propriety of the initial noncompensable evaluation for 
service-connected scars, residuals of bilateral 
arthroplasties and excision of exostosis, fifth toes, with 
flail joint of the right fifth toe.

(The issue of entitlement to service connection for residuals 
of right leg muscle strain will be the subject of a later 
decision.)




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from 
November 1977 to March 1983.  

This matter comes on appeal from a March 2000 rating decision 
which granted service connection for bilateral fifth toe 
disorders, assigning a noncompensable disability evaluation.  

The veteran's appeal of the bilateral foot disability rating 
was initiated following an original award.  Consequently, the 
rating issue on appeal is not the result of a claim for 
increased entitlement, rather one involving the propriety of 
the original evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The appellant's sworn testimony was obtained before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing) in April 2002.  Thereafter, additional 
evidence was received.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of right 
leg muscle strain pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.)

Finally, the veteran has raised several claims which are 
referred to the RO for all appropriate development, including 
a claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder due to 
sexual assault, and entitlement to a total rating for 
compensation purposes, based on unemployability due to 
service-connected disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained by 
the RO.  

2.  The veteran's service-connected scars, residuals of 
bilateral arthroplasties and excision of exostosis, fifth 
toes, with flail joint right fifth toe, are manifested by: 
two well-healed scars about the phalanx of the fifth (small) 
toes; a right fifth toe flail joint; fifth right toe 
noticeably shorter than right fourth toe; x-ray evidence of 
loss of proximal phalanx head at the right fifth toe and 
bilateral fifth proximal phalangeal osteotomy defects; and 
complaints of tender scars.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for scar, 
residual of right arthroplasty and excision of exostosis, 
right fifth toe, with flail joint, are met during the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2001).  

2.  The criteria for a separate 10 percent rating for scar, 
residual of left arthroplasty and excision of exostosis, left 
fifth toe, are met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to inform the appellant of the evidence needed to 
substantiate her claim and to assist her in developing the 
relevant evidence were revised during the pendency of the 
veteran's appeal.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. 
Reg. 45,620, 45,630- 32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The changes are effective November 9, 2000, 
and potentially apply to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as of 
that date.  Holliday v. Principi, 14 Vet. App. 282-83 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, No. 99-1788 (U.S. 
Vet. App. May 24, 2001) (per curiam) (en banc); VAOPGCPREC 
11-2000.

The RO provided the veteran with notice of the above 
amendments in December 2000.  Additionally, the veteran has 
been afforded an appropriate VA examination in January 2000, 
with clarifying amendments to that examination report 
obtained in February 2000 and October 2001.  All identified 
and available VA treatment and hospital records have been 
obtained, as have private medical records.  Note is taken 
that the RO has been unsuccessful in obtained records from 
Dr. Cabera, regarding claimed treatment in January 1983.  In 
October 2001, the RO advised the veteran of the repeated 
unsuccessful attempts to contact Dr. Cabera.  No further 
action is indicated to comply with the VCAA or implementing 
regulations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  For VA rating purposes, separate diagnostic 
codes identify the various disabilities.  

A 10 percent disability rating for superficial scars requires 
that they be poorly nourished, with repeated ulceration, 38 
C.F.R. § 4.118, Code 7803; or that they be tender and painful 
on objective demonstration, 38 C.F.R. § 4.118, Code 7804.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.  

The report of VA feet examination in January 2000, as amended 
in February 2000 and October 2001, shows that the VA examiner 
found the veteran to have numerous foot disorders, most of 
which are not service connected.  However, as to her service-
connected fifth toe disorder, the scars were found to be 
well-healed, no swelling was noted, and the right fifth toe 
appeared to be shorter than expected.  Although pain was 
noted in the foot, no pain was found specific to the right or 
left fifth toes.  Rather, pain was from the right and left 
second interspace, consistent with interdigital neuromas.  X-
ray studies revealed findings about other areas of the foot, 
but not the fifth toes, other than the right fifth toe flail 
deformity, which was found to be "asymptomatic."  The left 
fifth toe was thought to appear "normal."  

The February 2000 addendum clarified that the documented 
clinical history shows that the veteran injured her right 
foot, first metatarsal phalangeal joint and forefoot area, at 
a Wal-Mart store in 1996, with subsequent treatment for 
continued pain and impairment.  The examiner was of the 
opinion that these injuries and disorders were completely 
non-related to her in-service fifth toe surgeries, and that 
her service-connected disability did not aggravate or cause 
progression of the veteran's current, other foot problems.  
The examiner noted that following the inservice 
arthroplasties, the veteran had had minimal discomfort and 
minimal problems related to the surgical sites and a minimal 
loss of function secondary to the surgical sites.  

In an October 2001 amendment, it was further clarified that 
the veteran's various other disorders of the feet, including 
hallux limitus status post surgery, second interspace 
neuromas, are not related to or aggravated by her service-
connected bilateral fifth toe disorders.  

Though it was not specifically stated at the time of the 
January 2000 examination report that the veteran's right and 
left fifth toe scars are painful or tender, the examiner did 
note in the February addendum report that the veteran had 
minimal discomfort and problems with the surgical site, as 
well as minimal loss of function secondary to the surgical 
procedures.  The Board notes that at the time of her Travel 
Board hearing in April 2002, the veteran testified that her 
fifth toes were tender and painful.  With the application of 
the benefit of the doubt doctrine (38 U.S.C.A. § 5107(b)), 
her complaints tend to show aggregate impairment from the 
service-connected fifth toe disability analogous (under 
38 C.F.R. § 4.20) to a superficial scar which is tender and 
painful on objective demonstration.  Hence, a 10 percent 
rating is warranted under Code 7804 for right and left fifth 
toe disability.  

While 38 C.F.R. § 4.14 directs that the evaluation of the 
same disability under various diagnoses to be avoided, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that separate and distinct manifestations (or 
symptoms) from an injury or disease warrant separate ratings 
under § 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, as a tender scar of the left fifth toe is 
certainly distinct from a tender scar of the right fifth toe, 
separate evaluations are warranted in this case.  Id.  A 10 
percent rating is warranted for scar, residuals of left 
arthroplasty and excision of exostosis, fifth toe, and 
another 10 percent rating is warranted for scar, residuals of 
right arthroplasty and excision of exostosis, fifth toe, with 
flail joint.  A higher rating is not in order for either 
foot, as no separate limitation of function has been 
demonstrated so as to warrant a higher evaluation and only 
with resolving reasonable doubt in the veteran's favor are 
separate, 10 percent ratings found to be warranted.  The 
Board also concludes that staged ratings are not warranted in 
this case, as greater disability has not been shown at any 
time during the appeal period.




ORDER

A separate 10 percent evaluation is granted for scar, 
residual of arthroplasty and excision of exostosis, left 
fifth toe, during the entire appeal period, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A separate 10 percent evaluation is granted for scar, 
residual of arthroplasty and excision of exostosis, right 
fifth toe, with flail joint, during the entire appeal period, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:  

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

